                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 TURKEISHA DOUGLASS,                                  :
                                                      :
                                       Plaintiff,     :
                                                      :
 vs.                                                  :      CASE NO. 1:20-CV-00101
                                                      :
 CITY OF CHATTANOOGA, TENNESSEE and                   :
 ANDY BERKE, MAYOR,                                   :
                                                      :
                                       Defendants.    :

                                  NOTICE OF APPEARANCE

        Please take notice that PHILLIP A. NOBLETT, BPR #10074, does hereby appear as

 counsel on behalf of the Defendants, City of Chattanooga and Andy Berke, Mayor, in his

 individual and official capacities, in the above-captioned action before the United States District

 Court, Eastern District of Tennessee, at Chattanooga.

        The undersigned is an attorney at law, duly qualified to act as such under the laws of the

 State of Tennessee and is authorized to appear in proceedings before the United States District

 Court, Eastern District of Tennessee at Chattanooga, under its rules of practice and procedure.

        This 23rd day of July, 2020.

                                               Respectfully submitted,

                                               CITY OF CHATTANOOGA, TENNESSEE
                                               OFFICE OF THE CITY ATTORNEY

                                               By:            s/ Phillip A. Noblett
                                                      PHILLIP A. NOBLETT – BPR #10074
                                                      City Attorney
                                                      100 East 11th Street, Suite 200
                                                      Chattanooga, Tennessee 37402
                                                      (423) 643-8250
                                                      (423) 643-8255 – Fax

                                                      Attorneys for Defendants



Case 1:20-cv-00101-DCLC-CHS Document 15 Filed 07/23/20 Page 1 of 2 PageID #: 47
                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of this pleading was filed electronically. Notice of this filing

 will be sent by operation of the Court’s electronic filing system to all parties indicated on the

 electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may access

 this filing through the Court’s electronic filing system.

        This 23rd day of July, 2020.



                                                        s/ Phillip A. Noblett
                                                       PHILLIP A. NOBLETT


 City of Chattanooga, Tennessee
 Office of the City Attorney
 100 E. 11th Street, Suite 200
 Chattanooga, Tennessee 37402
 (423) 643-8250
 pnoblett@chattanooga.gov




Case 1:20-cv-00101-DCLC-CHS Document 15 Filed 07/23/20 Page 2 of 2 PageID #: 48
